Exhibit 10-1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”) is made as of June 30,
2005, between Gannett Co., Inc., a Delaware corporation (“Gannett”), and Douglas
H. McCorkindale (“McCorkindale”).

 

This Amendment amends an Employment Agreement (“Agreement”) between the parties
dated July 21, 2003. The Agreement permits McCorkindale to terminate his
employment in the event Gannett no longer retains him as President and Chief
Executive Officer. Gannett desires to retain McCorkindale’s services as Chairman
through his contract expiration date of June 30, 2006, and McCorkindale is
willing to make his services available for this period.

 

Gannett and McCorkindale therefore agree to amend the Agreement as follows:

 

1. The first sentence of Section 1, Employment, of the Agreement is deleted and
replaced by the following: “Gannett hereby continues the employment of
McCorkindale as its Chairman as of July 15, 2005, or in such other senior
executive position as the Board of Directors and McCorkindale shall mutually
agree upon.”

 

2. Section 3, Compensation, of the Agreement is deleted and replaced by the
following:

 

3. Compensation. During the term of McCorkindale’s employment, Gannett shall pay
him a base salary at the rate of $1,600,000 per annum or such greater amount as
the Executive Compensation Committee shall determine. Such salary shall be
payable in accordance with Gannett’s standard payroll practices for senior
executives. Gannett may pay McCorkindale a bonus in such amount and at such time
or times as the Executive Compensation Committee shall determine. With respect
to McCorkindale’s bonus for 2005, the Executive Compensation Committee shall
determine the amount on a basis consistent with past practice, as adjusted in
the Committee’s discretion based on the Company’s overall performance.

 

3. Paragraph (a)(i) of Section 6, Termination of Agreement by McCorkindale, is
deleted and replaced by the following:

 

(i) McCorkindale is not elected or retained as Chairman (or such other senior
executive position as McCorkindale may have agreed to serve in) and a director
of Gannett.

 

4. The first sentence of the paragraph titled “Retention Agreement; Restricted
Stock” under Section 9(a), Miscellaneous Additional Benefits; Pre-Retirement, is
amended by replacing the phrase “Chairman, President and Chief Executive
Officer” with “Chairman.”



--------------------------------------------------------------------------------

5. For purposes of calculating McCorkindale’s benefit under the Gannett
Supplemental Retirement Plan, or a similar plan adopted to replace such plan
(the “SERP”), benefits under the SERP shall be calculated as of McCorkindale’s
termination date by assuming that his annual rate of salary and bonus for the
period from January 1, 2005, through his termination date is equal to the
greater of (i) his actual rate of annual salary and bonus during such period and
(ii) his current rate of $4,050,000.

 

6. Except as expressly amended hereby, all terms, covenants and conditions of
the Agreement shall remain in full force and effect. This Amendment contains the
entire agreement of the parties with respect to the subject matter hereof and
supersedes any prior such agreements. No amendment or modification of this
Amendment shall be valid unless evidenced by a written instrument executed by
the parties hereto. No waiver by either party of any breach by the other party
of any provision or conditions of this Amendment shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time. This Amendment shall be governed by and construed under and in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of laws.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

GANNETT CO., INC.

By:

 

/s/ Thomas L. Chapple

   

Thomas L. Chapple

   

Senior Vice President, Chief

Administrative Officer and General

Counsel

 

/s/ Douglas H. McCorkindale

Douglas H. McCorkindale

 

Agreed on behalf of the

Executive Compensation Committee

By:

 

/s/ James A. Johnson

   

James A. Johnson

   

Chairman of the Committee

 

- 2 -